Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the prior art patent US 10,507,903 include all the structure of the instant claims, the only difference being that the prior art claims the apparatus it.
Instant Application Claims:
Patent No. 10507903 Claims
1. A method comprising: applying a bending moment to a rotatable shaft extending from a motor, wherein the motor is attached to a first structure; and bending the rotatable shaft by the applied bending moment such that at least a portion of a surface of a second structure contacts at least a portion of the first structure, wherein the surface of the second structure is disposed adjacent to and apart from at least a portion of the first structure.
1. A motor apparatus, comprising: a motor attached to a first structure; a rotatable shaft extending from said motor; and a second structure coupled to said rotatable shaft, said second structure having a surface disposed adjacent to and apart from at least a portion of the first structure; wherein a bending moment applied to said rotatable shaft results in a bending of said rotatable shaft such that at least a portion of said surface contacts at least a portion of the first structure.
2. The method of claim 1 further comprising: applying a bending moment to a propeller coupled to the rotatable shaft, wherein the bending moment applied to the propeller is transmitted to the rotatable shaft.
2. The apparatus of claim 1, further comprising: a propeller coupled to said rotatable shaft so that a bending moment applied to said propeller is transmitted to said rotatable shaft resulting in said surface contacting at least a portion of the first structure.
3. The method of claim 2 further comprising: receiving and seating the propeller by the second structure, wherein the second structure is a hub.
3. The apparatus of claim 2, wherein said second structure is a hub arranged to receive and seat said propeller.
4. The method of claim 2 further comprising: receiving the rotatable shaft by a cavity of the second structure, wherein the second structure is a hub which further comprises the cavity, and wherein the rotatable shaft has a threaded distal portion configured to threadably receive a spinner nut to hold the propeller to the hub.
5. The apparatus of claim 2, wherein said second structure is a hub which further comprises a cavity configured to receive said rotatable shaft and wherein said rotatable shaft has a threaded distal portion configured to threadably receive a spinner nut to hold the propeller to said hub.
5. The method of claim 3, wherein the hub has a channel which is contoured to approximate a bottom surface of an airfoil.
4. The apparatus of claim 3, wherein said hub has a channel which is contoured to approximate a bottom surface of an airfoil.
6. The method of claim 1 further comprising: receiving the rotatable shaft by a shaft cavity, wherein the shaft cavity extends approximately to a shaft length so that a circumferential skid surface is disposed immediately proximal to the first structure, and wherein the first structure is a motor casing.
6. The apparatus of claim 1, wherein said first structure is a motor casing and said second structure is a hub comprising: a shaft cavity to receive said rotatable shaft, said shaft cavity extending approximately to a shaft length so that a circumferential skid surface is disposed immediately proximal to said motor casing.
7. The method of claim 1, wherein the surface is at least one of: annular and non-annular.
7. The apparatus of claim 1, wherein said surface is at least one of: annular and non-annular.
8. The method of claim 1 further comprising: transferring a load between at least the portion of the surface of the second structure and at least the portion of the first structure during contact.
8. The apparatus of claim 1, wherein the bending moment applied to said rotatable shaft results in the bending of said rotatable shaft such that at least said portion of said surface contacts at least said portion of the first structure to transfer a load therebetween.
9. The method of claim 1, wherein the surface comprises opposing radial hub wings.
9. The apparatus of claim 1, wherein said surface comprises opposing radial hub wings.
10. The method of claim 1, wherein the first structure is a motor casing and the second structure is a hub, wherein the surface is a circumferential skid surface which is spaced apart from the motor casing by a gap distance, and wherein the gap distance enables the contact of the circumferential skid surface onto the motor casing prior to reaching a load limit of the rotatable shaft.
10. The apparatus of claim 1, wherein said first structure is a motor casing and said second structure is a hub, wherein said surface is a circumferential skid surface which is spaced apart from said motor casing by a gap distance, and wherein said gap distance enables the contact of said circumferential skid surface onto said motor casing prior to reaching a load limit of said rotatable shaft.
11. A method comprising: applying a bending moment to a rotatable shaft extending past a skid face of a motor, wherein the motor is attached to a fixed structure; and bending the rotatable shaft by the applied bending moment such that a skid surface of a rotatable structure contacts the skid face, wherein the skid surface of the rotatable structure is disposed adjacent to the skid face during at least a portion of a rotation of the rotatable shaft.
11. A motor apparatus, comprising: a motor attached to a fixed structure having a skid face; a rotatable shaft extending past said skid face; and a rotatable structure coupled to said rotatable shaft, said rotatable structure having a skid surface disposed adjacent to said skid face during at least a portion of a rotation of said rotatable shaft; wherein a bending moment applied to said rotatable shaft through said rotatable structure results in a bending of said rotatable shaft such that said skid surface contacts said skid face.
12. The method of claim 11, wherein the skid surface is annular.
12. The apparatus of claim 11, wherein said skid surface is annular.
13. The method of claim 11, wherein the skid surface is defined by opposing radial hub wings
13. The apparatus of claim 11, wherein said skid surface is defined by opposing radial hub wings.
14. The method of claim 11, wherein the skid surface is spaced apart from the skid face by a gap distance, and wherein the gap distance enables the contact of the skid surface onto the skid face prior to reaching a load limit of the rotatable shaft.
14. The apparatus of claim 11, wherein said skid surface is spaced apart from said skid face by a gap distance, wherein said gap distance enables the contact of said skid surface onto said skid face prior to reaching a load limit of said rotatable shaft.
15. The method of claim 11 further comprising: limiting bending of the rotatable shaft by reinforcing contact between the rotatable structure and the fixed structure attached to the motor.
15. The apparatus of claim 11, wherein the bending of said rotatable shaft is limited by reinforcing contact between said rotatable structure and said fixed structure attached to the motor.
16. A method comprising: applying a bending moment to a rotatable shaft, wherein a rotatable hub is coupled to the rotatable shaft, and wherein the rotatable hub has a skid surface; and bending the rotatable shaft by the applied bending moment such that the skid surface of the rotatable hub contacts a skid face of a motor for providing reinforcing contact, wherein the skid face of the motor is spaced immediately apart from an in complementary opposition to the skid surface of the rotatable hub.
16. A motor apparatus, comprising: a rotatable hub coupled to a rotatable shaft, said rotatable hub having a skid surface; and a motor rotatably coupled to said rotatable hub through said rotatable shaft, said motor further attached to a fixed structure having a skid face for providing reinforcing contact spaced immediately apart from and in complementary opposition to said skid surface of said rotatable hub; wherein a bending moment applied to said rotatable shaft results in a bending of said rotatable shaft such that said skid surface of said rotatable hub contacts said skid face for providing reinforcing contact.
17. The method of claim 16, further comprising: seating a propeller onto the rotatable shaft by a channel, wherein the channel for seating is configured so that a bending moment applied to the propeller is transmitted to the rotatable hub through the rotatable shaft and results in the skid surface contacting the skid face for providing reinforcing contact.
17. The apparatus of claim 16, further comprising: a channel for seating a propeller onto said rotatable shaft, said channel for seating configured so that a bending moment applied to said propeller is transmitted to said rotatable hub through said rotatable shaft and resulting in said skid surface contacting said skid face for providing reinforcing contact.
18. The method of claim 16, wherein the skid surface is at least one of: annular and non-annular.
18. The apparatus of claim 16, wherein said skid surface is at least one of: annular and non-annular.
19. The method of claim 18, wherein the skid surface is defined by opposing radial hub wings.
19. The apparatus of claim 18, wherein said skid surface is defined by opposing radial hub wings.
20. The method of claim 16, wherein the skid surface is spaced apart from the skid face by a gap distance, and wherein the gap distance enables the contact of the skid surface onto the skid face prior to reaching a load limit of the rotatable shaft.
20. The apparatus of claim 16, wherein said skid surface is spaced apart from said skid face by a gap distance, and wherein said gap distance enables the contact of said skid surface onto said skid face prior to reaching a load limit of said rotatable shaft.


Thus, it is apparent that the more specific patent claims encompass the instant
application claims. Following the rationale in In re Goodman, cited above, where
applicant has once been granted a patent containing a claim for the specific or narrower
invention, applicant may not then obtain a second patent with a claim for the generic or
broader invention without first submitting an appropriate terminal disclaimer. Note that
since the instant application claims listed above are anticipated by the patent claims
listed above, then the instant application claims above are obvious over the patent
claims listed above.
Subject Matter Allowable over Prior Art
Although rejected for Double Patenting, claims 1-20 would be allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The instant application is directed towards an unobvious improvement to methods of applying a bending moment to a rotatable shaft. Chang et al. (US 3,757,461), hereafter Chang, is considered the closest prior art. Regarding Claim 1, Chang teaches:
A method comprising:
applying a bending moment to a rotatable shaft extending from a motor (Col. 8, lines 7-33; Figs. 8,10 #319 extending from motor #325), wherein the motor is attached to a first structure (Fig. 10 #313 – fuselage as first structure).
Chang further teaches that a portion of a surface of a second structure contacts at least a portion of the first structure, wherein the surface of the second structure is disposed adjacent to and apart from at least a portion of the first structure (Fig. 10 #389 – spinner portion of propeller as second structure).
	However, Chang fails to teach that this contact occurs from bending the rotatable shaft by the applied bending moment. Due to the provision of the bushings in all embodiments, the shaft itself cannot bend to create the contact between hub and casing skid faces. This is because the bushing is nearly equal in diameter to the bore in which the bushing and shaft are fit, therein providing no room for a shaft bending deflection. Further, it is not deemed obvious to simply change the deflection mode of the shaft (i.e. linear to bending) as in general it is preferable to avoid shaft bending to avoid damage to the shaft and motor components and one of ordinary skill in the art would not be motivated to provide a shaft bending for this purpose without the benefit of Applicant’s disclosure. Therefore, Claim 1 is considered allowable over the prior art.
	Claims 2-20 would be allowable due to their dependency on Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Varis et al. (US 2014/0356199) teaches a rotatable shaft extending from a motor, a propeller attached to the shaft via a hub, where the shaft can withstand bending forces produced by the propeller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745